Citation Nr: 0114135	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  97-31 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increase in a 40 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 RO rating decision which 
increased the rating for the veteran's service-connected low 
back condition from 10 percent to 20 percent.  An April 1998 
RO rating decision increased the low back disability rating 
to 40 percent.  The veteran continues to appeal for a higher 
rating.  He had a personal hearing before a member of the 
Board sitting at the RO (Travel Board hearing) in March 2001.

The Board notes that statements by the veteran and his 
representative, including those made at the Board hearing, 
suggest he may be claiming a total disability rating based on 
individual unemployability (TDIU rating).  A TDIU claim has 
not been adjudicated by the RO and is not before the Board at 
this time; the Board refers the matter to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's service-connected low back disability, 
including degenerative disc disease with disc herniation at 
L4-L5, is productive of no more than severe intervertebral 
disc syndrome, severe lumbosacral strain, and severe 
limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from April 1968 to April 
1971.  His service medical records indicate that he was 
treated for a low back disorder on numerous occasions during 
his period of service.  His March 1971 separation examination 
noted that he had degenerative disc disease at L5-S1 level 
with chronic low back pain.  

In November 1971, the RO granted service connection and a 10 
percent rating for a back condition.  

VA outpatient treatment records and examination reports from 
1994 to 1996 note various disorders including a low back 
condition.  Diagnostic imaging studies showed a bulging or 
herniated disc at L4-L5 as well as facet arthropathy of the 
lumbar spine.  

In November 1996, the veteran submitted his current claim for 
an increased rating for his service-connected low back 
disorder.  

The veteran underwent a VA spine examination in April 1997.  
He complained of incapacitating back pain.  He reported that 
he was unable to work because of his back discomfort, but 
that he did carry out small jobs helping neighbors.  The 
examiner noted that an X-ray report in 1994 showed that the 
veteran had lumbar spondylosis with mild disc space narrowing 
at L4-L5.  Additionally, the examiner reported that a 
computerized tomography (CT) scan of the lumbar spine 
performed in 1995 revealed facet arthropathy at L4-L5 which 
was moderately severe, with mild diffuse herniation which 
extended to the right of the midline; the study showed facet 
arthropathy was also present bilaterally at L3-L4 and at L5-
S1, and there was a midline protrusion of the disc; and the 
conclusion on the study was that the veteran had a disc 
herniation suspected at L4-L5 and extending to the midline 
with extension to the right, which was mild to moderate in 
extent.  It was further noted that the veteran's pain was 
confined to his back and did not radiate into his buttocks or 
legs or groin.  The examiner reported that the veteran had 
difficulty getting out of his chair because of back pain and 
not because of leg weakness.  The veteran did not have a 
limp, but his gait was reported to be shambling.  The 
examiner noted that the range of motion of the lumbar spine 
was excellent in all directions, but associated with low back 
pain.  The curvature of the veteran's back was normal and 
there was no quadriceps muscle atrophy.  The examiner stated 
that deep tendon reflexes at the knees and ankles were very 
brisk, bilaterally and that there was normal sensation to 
pinprick in all the dermatomes of the legs.  There was also 
good motor power including the extensor hallucis longus 
muscle.  The examiner indicated that there was exquisite 
tenderness on palpation of the paraspinal muscles opposite 
L3, L4, and L5, bilaterally.  The diagnoses were low back 
pain, probably musculoskeletal in origin, without clinical 
evidence of motor or sensory nerve compression; disc 
herniation at L4-L5 to the midline, with extension to the 
right which was mild to moderate in extent by CT scan of July 
1995; and facet arthropathy at L3-L4 and L4-L5 by CT scan.  

A May 1997 RO rating decision increased the disability 
evaluation for the veteran's service-connected low back 
condition to 20 percent.  

VA treatment records dated from April 1997 to March 1998 
indicated that the veteran was treated for several disorders 
other than the low back condition.  A February 1998 entry 
noted that the veteran had a history of chronic low back 
pain.  

The veteran underwent a VA neurological examination in March 
1998.  He reported that he had pain in the low center of his 
back with no leg radiation.  The veteran also indicated that 
when he lifted his arm he would get a "shot of an ice cube" 
feeling on the right side down to the right lateral thigh.  
He reported he had no increase in symptoms with cough, 
sneeze, or strain, and that he would get slowed down with 
bending.  The veteran reported that putting on his shoes 
aggravated his back pain and that walking barefoot would 
alleviate it.  It was noted that the veteran was not on 
medication and that he reported that he had been unable to 
work for the last two or three years.  The examiner reported 
that the veteran had paraspinous spasms.  The examiner also 
noted that there was no tremor at rest, but that there was a 
tremor to the arms outstretched that increased with 
intention.  Deep reflexes were 3+ in the knees and 2+ in the 
ankles.  The examiner indicated that the veteran's toe on the 
right was downgoing and that his toe on the left was 
equivocal and tending upward.  The veteran's gait was intact 
and his left posterior thigh had what looked like a 
neurofibroma.  The examiner reported that the veteran's 
lateral bends were poorly done and that he could bend to the 
floor, but would extend his spine on recovery.  The veteran 
had no sciatic notch tenderness, and the straight leg raising 
test was negative.  The diagnoses were L4-L5 facet 
arthropathy by CT scan, with ongoing pain and spasm; L4-L5 
disc degeneration diffusely herniated to the right by CT 
scan; tremor and hyper-reflexia, question thyroid disease; 
and question neurofibromatosis.  

An April 1998 RO rating decision characterized the veteran's 
service-connected low back disorder as a lumbar disc 
herniation at L4-L5, and increased the disability evaluation 
to 40 percent.  

VA outpatient records dated from April 1998 to September 1999 
refer primarily to treatment for ailments besides the low 
back condition, although at times it was mentioned the 
veteran had a history of chronic low back pain secondary to 
arthritis. 

At a March 2001 hearing before a member of the Board, the 
veteran testified that he did not work for the previous five 
years.  He stated that he slept on the floor at night because 
if he slept on anything else, his back would lock-up during 
the day so that he could not bend or move.  The veteran 
reported that he had tried orthopedic devices, but that they 
had not really worked.  He also noted that he had received 
treatment from a chiropractor in the past, but indicated that 
he was not presently receiving treatment.  The veteran's 
mother noted he lived with her, and she expressed concern for 
his welfare.




II.  Analysis

The veteran claims an increase in a 40 percent rating for a 
low back disorder.  The file shows the RO has properly 
developed the evidence, including obtaining treatment records 
and providing VA examinations, and there is no further VA 
duty to assist the veteran with his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  Severe limitation of motion of the lumbar spine 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The veteran currently has a 40 percent rating for his low 
back condition, and such is the maximum rating permitted 
under codes for limitation of motion or lumbosacral strain.  

A higher rating of 60 percent is possible if the low back 
condition results in pronounced intervertebral disc syndrome 
as noted in Code 5293.  However, a review of the evidence 
shows no more than severe intervertebral disc syndrome, as 
required for a 40 percent rating under this code.

The 1997 VA examination specifically noted that the veteran's 
pain was confined to his back and that it did not radiate 
into his buttocks or legs or groin.  The examiner reported 
that deep tendon reflexes in the knees and ankles were very 
brisk, bilaterally, and that there was normal sensation to 
pinprick in all the dermatomes of the veteran's legs.  The 
examiner also noted that there was exquisite tenderness on 
palpation of the paraspinal muscles opposite L3, L4, and L5, 
bilaterally.  Although several diagnoses referring to the 
veteran's lumbar spine were provided, the examiner indicated 
that the veteran's low back pain was probably musculoskeletal 
in origin and that there was no clinical evidence of motor or 
sensory nerve compression.  The 1998 VA examination noted 
that the veteran complained of pain in the low center of his 
back with no leg radiation.  He also indicated that the would 
get a "shot of an ice cube" feeling on the right side down 
the lateral thigh if he lifted his arm.  The examiner 
reported that the veteran had paraspinous spasms and that 
deep flexes were 3+ in the knees and 2+ in the ankles.  The 
examiner also noted that the veteran had no sciatic notch 
tenderness, and the straight leg raising test was negative.  
The diagnoses included L4-L5 facet arthropathy with ongoing 
pain and spasm and L4-L5 disc degeneration diffusely 
herniated to the right.  The Board also notes that recent VA 
treatment records, although referring to a history of chronic 
low back pain, do not specifically indicate abnormal 
neurological findings referable to the low back. 

While the veteran has a history of degenerative disc disease 
of the low back, including an L4-L5 disc herniation, the 
recent medical evidence shows few abnormal neurological signs 
of disc disease.  Symptoms such as sciatic neuropathy and 
absent ankle jerk are simply not shown.  The evidence fails 
to indicate what could reasonably be considered to be 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, as 
required for a 60 percent disability evaluation under Code 
5293.  Recent medical records show that the veteran generally 
has good range of motion of the low back, even if it is 
somewhat limited by pain.  Even considering limitation of 
motion and the effects of pain on use of the low back, no 
more than severe intervertebral disc syndrome is shown, and 
such is to be rated 40 percent under Code 5293.  38 C.F.R. 
§ 4.40, 4.45; VAOPGCPREC 36-97.

The weight of the evidence shows the veteran's low back 
disability is currently no more than 40 percent disabling.  
As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a low back disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

